Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 1 of 16 PageID #: 174



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------x

  MARIE VOLTAIRE,

                    Plaintiff,
                                                       MEMORANDUM AND ORDER
              -against-                                19-CV-3705(EK)(RER)
  NEW YORK CITY HEALTH AND
  HOSPITALS CORP.,

                    Defendant.

 -------------------------------------------x

 ERIC KOMITEE, United States District Judge:

            Plaintiff Marie Voltaire, a nurse employed by

 defendant New York City Health and Hospitals Corporation (HHC),

 brings this action against HHC for discrimination and

 retaliation in violation of the Americans with Disabilities Act

 and New York state law.      Because the parties dispute whether a

 2018 settlement-and-release agreement that Plaintiff executed in

 favor of Defendant precludes the claims at issue here, the Court

 converted Defendant’s motion to dismiss into a motion for

 summary judgment, in order to allow for the consideration of the

 release and other relevant materials.         I now conclude that the

 release does cover the Plaintiff’s claims and therefore grant

 Defendant’s motion for summary judgment.




                                      1
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 2 of 16 PageID #: 175



                                 I. Background

            The following facts, set forth in the parties’

 submissions, are undisputed unless otherwise specified.

 Plaintiff was employed by HHC as a Staff Nurse at Coney Island

 Hospital during the period at issue in this case.           See Amended

 Complaint ¶ 3, ECF No. 14 (Compl.).        On January 18, 2013,

 Plaintiff was injured when she slipped and fell at work.            Id.

 ¶ 9.   The Amended Complaint (“Complaint”) reports that she

 “sustained serious and permanent injuries to her neck, back,

 left shoulder and left leg”; that she underwent surgery because

 of these injuries; and that she has been in pain ever since.

 Id. ¶¶ 9, 12.    Eight months after the accident, Plaintiff

 returned to work but sought what she terms a “reasonable

 accommodation” under the circumstances — namely, permission to

 stay home from work when her pain required it.          Id. ¶¶ 10-12.

 Plaintiff alleges that after her surgery, her employer did not

 provide her with these or other accommodations.          Id. ¶ 12.

 Plaintiff filed a charge of “failure to accommodate” with the

 Equal Employment Opportunity Commission (EEOC) in February 2016.

 Id. ¶¶ 12-13.

            According to her Complaint, Defendant then asked

 Plaintiff to return to work and told her they would accommodate

 her disability.     Id. ¶ 13.    The Complaint does not specify who

 made this representation, what accommodation they offered, or

                                       2
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 3 of 16 PageID #: 176



 whether the offer was communicated in writing, among other

 things.   After her return, Plaintiff was assigned to the

 Hospital’s Emergency Department.          Id.   Plaintiff failed to

 report to her assignment in the Emergency Department from

 March 9, 2016 to May 16, 2016, apparently because she could not,

 or would not, perform the duties required of her. 1           On July 15,

 2016, Defendant instituted disciplinary proceedings against

 Plaintiff.

             Defendant brought this disciplinary action under

 “Charge Number 2015-D-0459.”        See Def’s Ex. A, ECF No. 21-1

 (“Disciplinary Action dated July 15, 2016”). 2          This action was

 based on four “Specifications” of misconduct, three of which

 arose out of a verbal altercation between Plaintiff and a

 coworker in September 2015; and one of which arose out of

 Plaintiff’s March-to-May 2016 absence.           The four Specifications

 set out in Charge Number 2015-D-0459 were:

             Specification 1: “On or about September 20, 2015, you
             engaged in a threatening and loud verbal argument with



       1 Plaintiff alleges that the person in charge of the Emergency

 Department told her they “needed a nurse who could work without restrictions”
 and sent her home. Compl. ¶ 13. However, the contemporaneous disciplinary
 records state that she failed to appear because she believed the assignment
 did not fit her reasonable accommodation. See Def’s Ex. B ECF No. 21-2;
 Def’s Ex. C, ECF No. 21-3. The underlying reason for her absence does not
 ultimately affect the analysis of whether the resulting suspension falls
 within the scope of the parties’ settlement agreement.

       2 This disciplinary action, including the “Specifications” of misconduct
 alleged thereunder, comprised one of the three actions later consolidated
 under the OATH Index Number referred to in the settlement agreement.

                                       3
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 4 of 16 PageID #: 177



            [a coworker], in the presence of patients and
            coworkers.”

            Specification 2: “On or about September 20, 2015, you
            refused a directive from the Charge Nurse and Head
            Nurse to take a patient admission.”

            Specification    3: “On or about September 20, 2015, you
            stated in sum    and substance to [the coworker named in
            Specification    1], if she calls you a liar again, you
            will bear her    up.”

            Specification 4: “You failed to report for duty for
            the period of March 9, 2016 to May 16, 2016.”

 See id. at 3.

            At the initial disciplinary conference, Conference

 Officer Audrey Russell heard argument on all four

 Specifications, set forth her findings, and recommended that

 Plaintiff receive a 45-day suspension.         See Def’s Ex. B at 3,

 ECF No. 21-2 (“Step 1(a) Recommendation”).          Next, the

 Plaintiff’s union (the New York State Nurses’ Association)

 appealed Conference Officer Russell’s recommendation on behalf

 of Plaintiff through the Step II grievance process.           Following

 another conference and review of the record, the Step II Review

 Officer concluded that the “preponderance of the credible

 evidence proves [Plaintiff] culpable of the charged conduct” and

 determined that the recommended 45-day suspension was

 appropriate.    See Def’s Ex. C at 2-3, ECF No. 21-3 (“Step II

 Decision”).




                                      4
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 5 of 16 PageID #: 178



             Plaintiff served the 45-day suspension in 2017,

 following the Step II decision.        Plaintiff reports that she was

 suspended without pay from May 8, 2017 to June 21, 2017.             During

 this suspension period, Plaintiff took two actions.

             On June 14, 2017, she filed an “Intake Questionnaire”

 with the EEOC challenging the 45-day suspension. 3          See Pl’s Ex.

 1, ECF No. 22-1 (“EEOC Intake Form”).         On the intake form,

 Plaintiff checked a box stating that, “I want to file a charge

 of discrimination, and I authorize the EEOC to look into the

 discrimination I described above.”         Id. at 5.    Plaintiff’s

 charge was not filed with the EEOC until July 10, 2018,

 approximately one year later.        See Coyne Decl., Ex. 1, ECF No.

 17-3 (sworn charge dated July 10, 2018); see also Pl’s Ex. 2,

 ECF No. 22-2 (unsworn copy of EEOC charge dated June 6, 2018).

             Plaintiff also appealed the Step II decision to the

 city’s Office of Administrative Trials and Hearings (OATH)

 pursuant to Section 7.5 of the New York City Health and

 Hospitals Corporation Personnel Rules and Regulations.             See

 Def’s Ex. 4, ECF No. 21-4 (“OATH Appeal”).          On June 1, 2017,

 while the OATH appeal was pending, Defendant revised the

 original disciplinary action dated July 15, 2016 (Charge Number




       3 Plaintiff contends that this document functions as the required EEOC
 charge for timeliness purposes, and that it was filed within 300 days of the
 allegedly unlawful employment practice, rendering this action timely.

                                       5
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 6 of 16 PageID #: 179



 2015-D-0459) to withdraw Specification 4 — the Specification

 alleging that Plaintiff had failed to report for duty.            See

 Def’s Supp. Br. at 2, ECF No. 21.        The revised version of Charge

 Number 2015-D-0459 thus included only Specifications 1 through

 3, which alleged that Plaintiff engaged in a loud and

 threatening argument in front of patients; refused a directive

 to take a patient admission; and threatened to beat up a

 coworker.    See Coyne Decl. Ex. 4 at 9, ECF No. 17-6 (“OATH

 Order”).

             Finally, on June 14, 2018, OATH sent a letter to

 Plaintiff notifying her that a pre-trial conference would take

 place on August 27, 2018, concerning her appeal of the March

 2017 Step II Decision affirming her suspension.          See id. at 1-2.

 Also pending before OATH were Plaintiff’s appeals of two other

 disciplinary decisions that resulted from separate proceedings

 against her:    one from 2015 under Charge Number 2014-D-0369,

 based on nine Specifications of misconduct that occurred in

 2014, id. at 5; and another from 2018 under Charge Number 2018-

 D-0017, based on seven Specifications of misconduct that

 occurred the same year, id. at 12.        Plaintiff’s pending appeals

 of the disciplinary decisions in all three of these actions —

 Charge Numbers 2015-D-0459, 2014-D-0369, and 2018-D-0017 — were

 consolidated under “OATH Index Number 182749.”          Id. at 1.



                                      6
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 7 of 16 PageID #: 180



            Following the first OATH conference, Plaintiff entered

 into the settlement-and-release agreement to resolve OATH Index

 Number 182749.     Under the terms of the settlement, Plaintiff

 agreed to accept the disciplinary penalty of 60-days’ suspension

 for all three disciplinary actions.        See Coyne Decl., Ex. 3 at

 1, ECF No. 17-5 (“Settlement Agreement”).         The 60-days’

 suspension was deemed to have already been served, so no

 additional suspension would result from the settlement.            See id.

 Plaintiff further agreed to release Defendant from “any and all

 claims . . . in connection with the facts forming the basis of

 the underlying dispute raised under OATH Index Number 182749” —

 the consolidated appeal’s docket number.         Id. at 2.    In return,

 the settlement agreement provided that Plaintiff would receive

 back pay for the period from June 7, 2017 to June 21, 2017.             Id.

 at 1.

            Plaintiff commenced this action nearly one year later,

 alleging that Defendant discriminated against her based on her

 disability and retaliated against her for seeking reasonable

 accommodations and filing the failure-to-accommodate charge with

 the EEOC in 2016.     The only specific adverse employment action

 alleged is Plaintiff’s 45-day suspension in 2017. 4          Before the



       4 Plaintiff’s 45-day suspension in 2017 is the only adverse employment
 action identified in her Complaint and motion papers. To the extent that the
 Complaint purports to allege any other instances of discriminatory or


                                      7
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 8 of 16 PageID #: 181



 Court is Defendant’s motion for summary judgment pursuant to

 Federal Rule 56 on the following grounds: (1) Plaintiff’s ADA

 claims are time-barred because she filed the operative EEOC

 charge on July 10, 2018 (not June 14, 2017, the date when she

 filed the Intake Questionnaire); and (2) all of Plaintiff’s

 claims are barred by the settlement-and-release agreement

 between the parties.

                            II. Legal Standards

             Summary judgment is appropriate when “the movant shows

 that there is no genuine dispute as to any material fact” and

 that he “is entitled to judgment as a matter of law.”             Fed. R.

 Civ. P. 56(a).     A material fact is one that “can affect the

 outcome under the applicable substantive law.”           Graham v.

 Henderson, 89 F.3d 75, 79 (2d Cir. 1996).          A genuine dispute is

 one that can “reasonably be resolved in favor of either party.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).              In



 retaliatory conduct by Defendant, it must be dismissed for failure to state a
 claim pursuant to Defendant’s motion to dismiss under Rule 12(b)(6). The
 Complaint vaguely alleges that Defendant has “continued” to engage in
 unlawful conduct through “disciplinary warnings, counseling, [and] other
 discriminatory and retaliatory actions,” id. ¶ 15, but Plaintiff does not set
 forth any factual content regarding another adverse employment action aside
 from her 45-day suspension. Conclusory statements about discriminatory and
 retaliatory conduct such as these cannot sustain a claim for relief. See,
 e.g., Ortiz v. City of New York, No. 12-CV-3118, 2012 WL 6200397, at *5
 (S.D.N.Y. Dec. 12, 2012) (“For a retaliation claim to survive a motion to
 dismiss, it must be supported by specific and detailed factual allegations,
 not stated in wholly conclusory terms.”); see also Jones v. Target Corp., No.
 15-CV-4672, 2016 WL 50779, at *9 (E.D.N.Y. Jan. 4, 2016) (finding that
 complaint failed to state a claim for retaliation in violation of the ADA
 where, among other issues, the complaint “fail[ed] to identify any facts
 regarding when the alleged events and adverse actions occurred”).

                                       8
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 9 of 16 PageID #: 182



 performing this analysis, the Court must resolve all ambiguities

 and draw all inferences in favor of the non-moving party.            Gallo

 v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219,

 1223 (2d Cir. 1994).      “If, in this generous light, a material

 issue is found to exist, summary judgment is improper.”

 Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, 182 F.3d 157,

 160 (2d Cir. 1999).

            The moving party may establish that there is no

 genuine dispute “by showing that little or no evidence may be

 found in support of the nonmoving party’s case.”           Gallo, 22 F.3d

 at 1223-24 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325

 (1986)).   If the moving party meets this burden, the non-moving

 party “must come forward with specific facts showing that there

 is a genuine issue for trial.”       LaBounty v. Coughlin, 137 F.3d

 68, 73 (2d Cir. 1998).      Summary judgment must be granted if “no

 rational finder of fact could find in favor of the nonmoving

 party because the evidence to support its case is so slight.”

 Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

 (internal quotations omitted).

                              III. Discussion

            Defendant first argues that Plaintiff’s ADA claims are

 time-barred because she filed the operative EEOC charge on July

 10, 2018, which was more than 300 days after her 45-day



                                      9
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 10 of 16 PageID #: 183



 suspension in 2017; 5 Plaintiff counters that her Intake

 Questionnaire constitutes a charge for timeliness purposes. 6             The

 Court need not reach this question because, even assuming that

 her Intake Questionnaire constitutes a timely-filed EEOC charge,

 her claims are barred by the settlement and release.

             As previewed above, Defendant argues that Plaintiff’s

 claim regarding her 45-day suspension in 2017 — the only adverse

 employment action specifically identified in her Complaint — is

 barred by the settlement-and-release agreement between the

 parties.    Settlements and releases are construed according to

 general principles of contract law.         See, e.g., Tromp v. City of

 New York, 465 F. App’x 50, 51 (2d Cir. 2012).           “Under New York

 law, a release that is clear and unambiguous on its face and

 which is knowingly and voluntarily entered into will be

 enforced.”    Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 463

 (2d Cir. 1998).     The construction of an unambiguous contract is

 a matter of law and may properly support summary judgment.              See,




       5 The ADA incorporates the enforcement provisions of Title VII,

 including 42 U.S.C. § 2000e–5, which requires — as relevant here — the filing
 of a charge with the EEOC within 300 days of the allegedly unlawful
 employment practice as a prerequisite to any private action. See 42 U.S.C.
 § 12117(a).

       6 Some courts have found that a plaintiff’s ADA claims were timely when

 the Intake Questionnaire described the alleged discrimination in adequate
 detail and unambiguously authorized the EEOC to investigate the matter. See,
 e.g., Acheampong v. New York City Health and Hosps. Corp., No. 11-CV-9205,
 2015 WL 1333242, at *7 (S.D.N.Y. Mar. 25, 2015).

                                      10
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 11 of 16 PageID #: 184



 e.g., Roberts v. Doe 1, No. 14-CV-9174, 2015 WL 670180, at *4-*7

 (S.D.N.Y. Feb. 17, 2015).

             As set forth above, Plaintiff executed the Settlement

 Agreement with Defendant on August 27, 2018, after appealing the

 disciplinary determination that led to her 45-day suspension to

 OATH, together with two other disciplinary decisions.            All three

 disciplinary actions were consolidated on appeal under a single

 “Index Number” as part of the OATH proceedings.           As discussed

 above, in the Settlement Agreement, Plaintiff agreed to release

 Defendant from “any and all claims . . . in connection with the

 facts forming the basis of the underlying dispute raised under

 OATH Index Number 182749.”       Accordingly, if Plaintiff’s 45-day

 suspension falls within the scope of OATH Index Number 182749,

 any claim regarding the suspension is barred by the settlement.

             The parties diverge on the question of what conduct

 served as the catalyst for the 45-day suspension.           Plaintiff

 contends that the suspension arose from the Defendant’s

 allegation that she “abandon[ed] her job” — i.e., that she

 failed to report for work for the March-to-May 2016 period noted

 above.    Compl. ¶ 13.    This contention is important to

 Plaintiff’s claim because Defendant later agreed to drop the

 failure-to-report charge from the disciplinary proceedings

 before the parties executed the settlement and release at issue.

 Thus, Plaintiff argues, she never released Defendant from the

                                      11
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 12 of 16 PageID #: 185



 dispute over her absence; and the 45-day suspension flowed from

 the disciplinary charges in response to that absence.            See Pl’s

 Supp. Br. at 2, ECF No. 22 (Plaintiff asserts that she “served

 the 45 days suspension separately and apart from the charges

 which formed the subject of the Stipulation”).

             Plaintiff’s argument assumes that her absence formed

 the sole basis for her 45-day suspension, and that the removal

 of this allegation from the consolidated OATH appeal necessarily

 withdrew the 45-day suspension from review as well.            The record

 demonstrates, however, that Plaintiff’s contention is

 inaccurate.     To see why, one must look only to the “Step 1(a)

 Recommendation” issued by Conference Officer Russell, which sets

 out the “findings” pursuant to which Officer Russell imposed the

 45-day sentence.     See Step 1(a) Recommendation at 2.         These

 findings make no mention of the 2016 “failure to report for

 duty” underlying Specification 4 — despite the fact that

 Specification 4 had not, at that point, yet been

 withdrawn.    Instead, Officer Russell’s “Findings” focus entirely

 on Plaintiff’s “blatant[] disregard[]” of a directive from the

 Head Nurse to take patient admission; “complete disregard[]” for

 patient care; “lack of emotion” toward patients and colleagues;

 her “verbal threat to beat up” a colleague; and “disrespect[]”

 to her supervisor.      The Conference Officer concluded that

 Plaintiff’s actions “lacked compassion” and that she “should be

                                      12
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 13 of 16 PageID #: 186



 held accountable” — namely, by the recommended 45-day

 suspension.     See id.    The Conference Officer’s findings did not

 mention the absence set out in Specification 4 at all.

             In affirming the Step 1(a) recommendation, Review

 Officer Damon Levenstien agreed that the record established

 Plaintiff had a “heated verbal exchange” with her coworker and

 that it was reasonable to construe her language as a “threat of

 physical violence.”       See Step II Decision at 2.      He also

 considered the absence set out in Specification 4 and found

 that, notwithstanding Plaintiff’s contention that she did not

 appear because the assignment “did not fit her reasonable

 accommodation,” it was “incumbent on [Plaintiff] to go to her

 assignment and deal with it through the appropriate channels.”

 Id.   Although Review Officer Levenstien relied, in part, on the

 evidence underlying Specification 4, his affirmation of the Step

 1(a) recommendation was based on his review of the record “in

 its entirety.”     Id.    He concluded that the preponderance of the

 evidence supported Plaintiff’s culpability and that a 45-day

 suspension was an appropriate penalty.         Id. at 2-3.

             Defendant dropped Specification 4 from Charge Number

 2015-D-0459 on June 1, 2017, after Plaintiff elected to appeal

 her suspension to OATH but prior to the June 14, 2018 notice

 informing Plaintiff that her pending appeals would be the

 subject of an OATH pre-trial conference.          However, Defendant

                                      13
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 14 of 16 PageID #: 187



 indisputably continued to pursue the affirmation of the 45-day

 suspension at the OATH level.        This is evidenced by the fact

 that Charge Number 2015-D-0459 — the basis for Plaintiff’s 45-

 day suspension — was consolidated with other disciplinary

 actions on appeal and proceeded to a pre-trial conference even

 after Specification 4 was withdrawn, and would have proceeded to

 trial if not settled.      See OATH Order at 1 (notifying Plaintiff

 of an upcoming pre-trial conference regarding three sets of

 charges that included the original and revised versions of

 Charge Number 2015-D-0459).       All disciplinary actions that were

 the subject of the pre-trial conference were then settled.

             Therefore, when Plaintiff agreed to release Defendant

 from “any and all claims or rights of action . . . which they

 may now have, which they may have had heretofore, or which they

 may have in the future in connection with . . . Index Number

 182749,” Settlement Agreement at 2, this release plainly

 extended to any claim that the 45-day suspension was

 discriminatory or retaliatory.        Plaintiff’s 45-day suspension

 was never, itself, a “charge,” as Plaintiff suggests.            See Pl’s

 Opp. at 5, ECF No. 17-7 (referring to the suspension as “among

 the initial charges brought against” her).          Instead, the

 suspension was a disciplinary action that constituted the

 outcome of underlying charges.        That disciplinary action was



                                      14
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 15 of 16 PageID #: 188



 clearly a subject — indeed, a central one — of Plaintiff’s OATH

 appeal and final settlement agreement. 7

             Defendant has presented documentation sufficient to

 establish that the Settlement Agreement released Defendant of

 any claim arising out of her 45-day suspension.           Plaintiff,

 conversely, has presented no evidence to call the Settlement

 Agreement’s validity into question or to support a different

 interpretation of its terms.        Accordingly, there is no genuine

 issue of material fact that Plaintiff’s claim with respect to

 her 45-day suspension is barred by the operative settlement.

 See Roberts, 2015 WL 670180, at *7.




       7 The Settlement Agreement also provided Plaintiff with backpay for a

 14-day period in June 2017, when, according to Plaintiff’s EEOC charge, she
 was serving the very 45-day suspension that is at issue. That this period is
 expressly covered by the settlement provides further proof that the 45-day
 suspension is within the scope of the Settlement Agreement.

                                      15
Case 1:19-cv-03705-EK-RER Document 23 Filed 02/12/21 Page 16 of 16 PageID #: 189



                               IV. Conclusion

             For the reasons set forth above, Defendant’s motion

 for summary judgment is granted, and Plaintiff’s Amended

 Complaint is dismissed in its entirety.          The Clerk of Court is

 respectfully directed to enter judgment and close this case.



       SO ORDERED.

                                     _/s/ Eric Komitee_________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      February 12, 2021
             Brooklyn, New York




                                      16
